Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 18 March 2021 for application number 17/205,398. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 21 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 18 September 2020 (KR10-2020-0120336).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 – 15 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Claim 21 recites “sequentially store the descriptors in the first queue in a linear structure and then store the descriptors in the second queue in a binary tree structure” in the fourth limitation.  It is unclear if the claim language is claiming the descriptors are first stored in the first queue and then the second queue sequentially, or if both queues are storing the descriptors sequentially in tandem.

Claim 21 recites “generate status information indicating statuses of the first queue and the second queue” in the third to last limitation.  It is unclear how status information is generated that indicates the status of the first and second queue.  It is also unclear what information is being indicated by the statuses (i.e. the status of the queue being full, or the type of data in the queue).  Claim 10 recites similar language and is rejected with like reasoning.  Claims 11 – 15 depend from claim 10 and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. [hereafter as Zeng], US Pub. No. 2020/0272577 A1 in view of Palani et al. [hereafter as Palani], US Pub. No. 2018/0329712 A1.

As per claim 1, Zeng discloses a controller comprising [translation layer 140 and/or cache manager 160 may be implemented as part of a… memory controller, storage controller] [“The translation layer 140 and/or cache manager 160, may be implemented independently or in combination with any suitable component or circuitry to implement aspects described herein. For example, the translation layer 140 and/or cache manager 160 may be implemented as part of a DSP, processor/storage bridge, I/O bridge, graphics processing unit, memory controller, storage controller, arithmetic logic unit (ALU), or the like.”] [para. 0130]:
a descriptor manager [translation layer] configured to generate descriptors [metadata] including logical addresses and physical addresses respectively mapped to the logical addresses [translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage] [“In the FIG. 1 example, the NVM controller 126 further comprises a translation layer 140. The translation layer 140 may be configured to implement logical-physical translations pertaining to the NVM media 124, as disclosed herein. The translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage. In FIG. 1, the translation layer 140 is configured to maintain FTL metadata 150 on the NVM media 124. The FTL metadata 150 may comprise logical-physical translations pertaining to the data 125 stored on the NVM media 124. The FTL metadata 150 may comprise a plurality of entries, each entry configured to map a respective logical address to a physical address of corresponding data 125 stored on the NVM media 124.”] [para. 0053];
a map cache configured to store the descriptors [translation layer 140 may comprise and/or be operably coupled to a cache manager 160] in a linear structure and a tree structure [entries 252 may comprise any suitable data format in any suitable encoding and/or structure including, but not limited to, a tree, an array, an index, a table, a sequence] [“The translation layer 140 may comprise and/or be operably coupled to a cache manager 160. The cache manager 160 may comprise and/or be coupled to a cache, which may comprise and/or be implemented by memory of the NVM system 114, host system 102 (e.g., a HMB), and/or the like (cache not shown in FIG. 1 to avoid obscuring details of the illustrated aspects). The cache manager 160 may be configured to cache selected portions of the FTL metadata 150 within the cache. The cache manager 160 may be configured to retrieve entries from the cache and/or insert entries into the cache in response to translation requests issued by the translation layer 140. The cache manager 160 may, therefore, obviate the need for accessing FTL metadata 150 within persistent storage in the critical path of I/O requests. The cache manager 160 may be further configured to flush contents of the cache to the FTL metadata 150 (e.g., flush “dirty” entries that differ from the corresponding entries of the FTL metadata 150 within persistent storage). Further detail regarding the operation of the translation layer 140 and cache manager 160 are described throughout the disclosure.”] [para. 0054] [“In the FIG. 2 example, the FTL metadata 150 comprises, inter alia, entries 252 that include logical-physical translations pertaining to data 125 stored on the NVM media 124. An entry 252 of the FTL metadata 150 may be configured to associate a logical address (LADR) with a physical address (PADR) at which data 125 pertaining to the logical address are stored. The entries 252 may, therefore, comprise and/or be referred to as mapping entries, translation entries, FTL entries, mapping nodes, translation nodes, FTL nodes, and/or the like. The entries 252 may comprise any suitable data format in any suitable encoding and/or structure including, but not limited to, a tree, an array, an index, a table, a sequence, one or more tuples, one or more data pairs, one or more key-value pairs, one or more name-value pairs, and/or the like.”] [para. 0060]; and
a map search engine configured to search for a descriptor corresponding to a logical address received from an external device among the descriptors stored in the map cache, according to a status of the map cache [“A search engine may be configured to perform low-latency search operations within respective segments of the cache. The search engine may comprise and/or be implemented by search circuitry (e.g., may comprise a hardware search engine). In some aspects, the search engine is configured to implement low-latency search operations pertaining to a plurality of entries at least partially in parallel. The search engine may be configured to search each entry cached within respective cache segments in parallel. Retrieving an entry corresponding to a specified logical address from the cache may comprise the cache manager: a) determining the segment assigned to the specified logical address by use of the segment indexer and b) searching the determined segment for an entry matching the specified logical address by use of the search engine (as opposed to searching the entire cache).”] [para. 0037].
However, Zeng does not explicitly disclose a binary tree;
a map search configured to search for a descriptor corresponding to a logical address received from an external device among the descriptors stored in the map cache by performing a linear search method, a binary search method, or both, according to a status of the map cache.
Palani teaches a binary tree [“In one example embodiment, the inode 117A data structure is an index cache tree data structure including an index cache table. The index cache tree data structure uses a tree structure (e.g., a b-tree, a b*-tree, etc.) to decrease the retrieval time for entries within the index cache table. By using a data structure that enables efficient searching (e.g., binary search, etc.) of entries contained in the index cache table, increased speed can be gained when determining whether a desired logical to physical address mapping is contained within the index cache table.”] [para. 0037];
a map search configured to search for a descriptor corresponding to a logical address received from an external device among the descriptors stored [determining whether a desired logical to physical address mapping is contained within the index cache table] in the map cache [index cache table] by performing a linear search method, a binary search method [binary search], or both [Examiner is interpreting that based on the claim language of the “or” operator, one of the options for the reference to read on has been chosen – binary search], according to a status of the map cache [using a data structure that enables efficient searching (e.g., binary search, etc.) of entries contained in the index cache table, increased speed can be gained when determining whether a desired logical to physical address mapping is contained within the index cache table] [“In one example embodiment, the inode 117A data structure is an index cache tree data structure including an index cache table. The index cache tree data structure uses a tree structure (e.g., a b-tree, a b*-tree, etc.) to decrease the retrieval time for entries within the index cache table. By using a data structure that enables efficient searching (e.g., binary search, etc.) of entries contained in the index cache table, increased speed can be gained when determining whether a desired logical to physical address mapping is contained within the index cache table.”] [para. 0037] [“The client interface 116 interfaces queries and query results between the client 120 and the search engine 115. For example, when the client interface 116 receives a file query from the client 120, the client interface 116 may parse and/or format the query so that the search engine 115 may operate on the query. When the client interface 116 receives a query result from the search engine 115, the client interface 116 may format the query result, for example, according to a server-client protocol and send the query result to the client 120.”] [para. 0044] [“The search engine 115 is a component configured to receive queries from the client 120 via the client interface 116, determines partitions that comprise data relevant to the queries, searches the metadata DBs 111 associated with the partitions, and sends query results to the client 120 via the client interface 116.”] [para. 0045].
Zeng and Palani are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zeng with Palani in order to modify Zeng for “a binary tree;
a map search configured to search for a descriptor corresponding to a logical address received from an external device among the descriptors stored in the map cache by performing a linear search method, a binary search method, or both, according to a status of the map cache” as taught by Palani.  One of ordinary skill in the art would be motivated to combine Zeng with Palani before the effective filing date of the claimed invention to improve a system by providing for the ability of “using a data structure that enables efficient searching (e.g., binary search, etc.) of entries contained in the index cache table, increased speed can be gained when determining whether a desired logical to physical address mapping is contained within the index cache table.” [Palani, para. 0037].

As per claim 2, Zeng in view of Palani discloses the controller of claim 1, Zeng discloses wherein the descriptor manager [translation layer] is configured to store the descriptors [metadata] in the map cache [translation layer 140 may comprise and/or be operably coupled to a cache manager 160] [translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage] in the linear structure and the tree structure [entries 252 may comprise any suitable data format in any suitable encoding and/or structure including, but not limited to, a tree, an array, an index, a table, a sequence] [“In the FIG. 1 example, the NVM controller 126 further comprises a translation layer 140. The translation layer 140 may be configured to implement logical-physical translations pertaining to the NVM media 124, as disclosed herein. The translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage. In FIG. 1, the translation layer 140 is configured to maintain FTL metadata 150 on the NVM media 124. The FTL metadata 150 may comprise logical-physical translations pertaining to the data 125 stored on the NVM media 124. The FTL metadata 150 may comprise a plurality of entries, each entry configured to map a respective logical address to a physical address of corresponding data 125 stored on the NVM media 124.”] [para. 0053] [“The translation layer 140 may comprise and/or be operably coupled to a cache manager 160. The cache manager 160 may comprise and/or be coupled to a cache, which may comprise and/or be implemented by memory of the NVM system 114, host system 102 (e.g., a HMB), and/or the like (cache not shown in FIG. 1 to avoid obscuring details of the illustrated aspects). The cache manager 160 may be configured to cache selected portions of the FTL metadata 150 within the cache. The cache manager 160 may be configured to retrieve entries from the cache and/or insert entries into the cache in response to translation requests issued by the translation layer 140. The cache manager 160 may, therefore, obviate the need for accessing FTL metadata 150 within persistent storage in the critical path of I/O requests. The cache manager 160 may be further configured to flush contents of the cache to the FTL metadata 150 (e.g., flush “dirty” entries that differ from the corresponding entries of the FTL metadata 150 within persistent storage). Further detail regarding the operation of the translation layer 140 and cache manager 160 are described throughout the disclosure.”] [para. 0054] [“In the FIG. 2 example, the FTL metadata 150 comprises, inter alia, entries 252 that include logical-physical translations pertaining to data 125 stored on the NVM media 124. An entry 252 of the FTL metadata 150 may be configured to associate a logical address (LADR) with a physical address (PADR) at which data 125 pertaining to the logical address are stored. The entries 252 may, therefore, comprise and/or be referred to as mapping entries, translation entries, FTL entries, mapping nodes, translation nodes, FTL nodes, and/or the like. The entries 252 may comprise any suitable data format in any suitable encoding and/or structure including, but not limited to, a tree, an array, an index, a table, a sequence, one or more tuples, one or more data pairs, one or more key-value pairs, one or more name-value pairs, and/or the like.”] [para. 0060]. 
Palani teaches a binary tree [“In one example embodiment, the inode 117A data structure is an index cache tree data structure including an index cache table. The index cache tree data structure uses a tree structure (e.g., a b-tree, a b*-tree, etc.) to decrease the retrieval time for entries within the index cache table. By using a data structure that enables efficient searching (e.g., binary search, etc.) of entries contained in the index cache table, increased speed can be gained when determining whether a desired logical to physical address mapping is contained within the index cache table.”] [para. 0037].

Claim 16 is rejected with like reasoning as claims 1 and 2 above, except for the following remaining claim limitations:
A memory system comprising: 
a memory device including memory blocks, each storing physical addresses; and 
a controller configured to communicate with the memory device using a physical address among the physical addresses and communicate with a host using a logical address corresponding to the physical address, the controller including a map cache, 
performing the search method, according to a status of the map cache when receiving a read request for the logical address from the host. 
Zeng discloses a memory system [“Conventional techniques for managing logical-physical translation metadata are inefficient and can result in increased wear of the NVM media (increased program/erase rate) and reduced performance, particularly when used with certain types of NVM media (e.g., NVM media having asymmetric and/or write-once characteristics). Generally, firmware is used to manage a data path of a storage drive in an end-to-end manner, such as by translating data commands received through, inter alia, a host interface. Processing I/O requests and/or commands may involve translating logical addresses to physical addresses (and/or recording logical-physical translation metadata). As used herein, a logical address refers to any suitable means for referencing a memory and/or storage resource including, but not limited to, an identifier, an address, a logical block, a logical page, a logical block address (LBA), a logical page address, a virtual address, a virtual memory address, and/or the like. As used herein, a physical address refers to any suitable means for referencing a physical storage resource, such as a memory and/or storage location, which may include, but is not limited to a page, a physical page, a block, a physical block, a sector, a segment, a division, an erase block, collection or set of physical storage locations, and/or the like. As illustrated above, translation schemes that maintain data in-place may result in write amplification; servicing a request to write data in-place may require an entire division of the NVM media (e.g., an erase block) to be erased and rewritten for each individual write, even if only a small portion of the division is being modified.”] [para. 0028] comprising: 
a memory device including memory blocks, each storing physical addresses [“Conventional techniques for managing logical-physical translation metadata are inefficient and can result in increased wear of the NVM media (increased program/erase rate) and reduced performance, particularly when used with certain types of NVM media (e.g., NVM media having asymmetric and/or write-once characteristics). Generally, firmware is used to manage a data path of a storage drive in an end-to-end manner, such as by translating data commands received through, inter alia, a host interface. Processing I/O requests and/or commands may involve translating logical addresses to physical addresses (and/or recording logical-physical translation metadata). As used herein, a logical address refers to any suitable means for referencing a memory and/or storage resource including, but not limited to, an identifier, an address, a logical block, a logical page, a logical block address (LBA), a logical page address, a virtual address, a virtual memory address, and/or the like. As used herein, a physical address refers to any suitable means for referencing a physical storage resource, such as a memory and/or storage location, which may include, but is not limited to a page, a physical page, a block, a physical block, a sector, a segment, a division, an erase block, collection or set of physical storage locations, and/or the like. As illustrated above, translation schemes that maintain data in-place may result in write amplification; servicing a request to write data in-place may require an entire division of the NVM media (e.g., an erase block) to be erased and rewritten for each individual write, even if only a small portion of the division is being modified.”] [para. 0028]; and 
a controller configured to communicate with the memory device using a physical address among the physical addresses and communicate with a host using a logical address corresponding to the physical address, the controller including a map cache [a cache, which may comprise and/or be implemented by memory of the NVM system 114, host system 102 (e.g., a HMB), and/or the like (cache not shown in FIG. 1 to avoid obscuring details of the illustrated aspects)] [“Generally, the NVM controller 126 manages operation of the NVM system 114 and enables the host system 102 to access the NVM media 124. The NVM controller 126 may be implemented through any suitable combination of hardware, firmware, or software to provide various functionalities of the NVM system 114. The NVM controller 126 may also manage or administrate internal tasks or operations associated with the NVM media 124, such as data caching, data migration, garbage collection, thermal management (e.g., throttling), power management, and/or the like. The NVM controller 126 may receive I/O requests from the host system 102 (host I/Os) for data access and queue (or generate) internal I/Os associated with internal operations for the NVM media 124. Generally, the NVM controller 126 may perform media I/Os for access of the NVM media 124 that correspond to scheduled host I/Os for data access and/or internal I/Os for internal operations or tasks associated with the NVM media 124.”] [para. 0051] [“The translation layer 140 may comprise and/or be operably coupled to a cache manager 160. The cache manager 160 may comprise and/or be coupled to a cache, which may comprise and/or be implemented by memory of the NVM system 114, host system 102 (e.g., a HMB), and/or the like (cache not shown in FIG. 1 to avoid obscuring details of the illustrated aspects). The cache manager 160 may be configured to cache selected portions of the FTL metadata 150 within the cache. The cache manager 160 may be configured to retrieve entries from the cache and/or insert entries into the cache in response to translation requests issued by the translation layer 140. The cache manager 160 may, therefore, obviate the need for accessing FTL metadata 150 within persistent storage in the critical path of I/O requests. The cache manager 160 may be further configured to flush contents of the cache to the FTL metadata 150 (e.g., flush “dirty” entries that differ from the corresponding entries of the FTL metadata 150 within persistent storage). Further detail regarding the operation of the translation layer 140 and cache manager 160 are described throughout the disclosure.”] [para. 0054], 
performing the search method, according to a status of the map cache when receiving a read request for the logical address from the host [“The first logical address distribution scheme may be configured to balance the distribution of entries between the segments of the cache, regardless of the order, pattern, and/or distribution of I/O pertaining to the logical addresses. As disclosed in further detail herein, balancing the distribution of entries across segments of the cache may reduce cache search latency (e.g., the search time of a segment may be proportional to a number of entries cached within the segment), which may further reduce the latency of, e.g., read requests. The indexer may be further configured to adapt the first logical address distribution scheme to have low latency (e.g., implement low-latency cache segment assignments), which may reduce the latency of I/O involving insertion into the cache, such as write I/O. In some aspects, the first logical address distribution scheme comprises a distribution function configured to uniformly distribute logical addresses across segments of the cache. The first distribution scheme may comprise a hash function; the indexer may be configured to associate logical addresses (and/or entries pertaining to the logical addresses) with respective cache segments based on hash codes, values, digests, signatures and/or other data derived from the logical addresses (e.g., by applying a hash function to the logical addresses).”] [para. 0035].


Claims 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. [hereafter as Zeng], US Pub. No. 2020/0272577 A1 in view of Palani et al. [hereafter as Palani], US Pub. No. 2018/0329712 A1 as applied to claim 1 above, and further in view of Hashimoto [hereafter as Hashimoto], US Pub. No. 2018/0107592 A1 and further in view of Lee [hereafter as Lee], US Pub. No. 2015/0347314 A1.

As per claim 3, Zeng in view of Palani discloses the controller of claim 1, Zeng discloses wherein the descriptor manager comprises [translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage] [“In the FIG. 1 example, the NVM controller 126 further comprises a translation layer 140. The translation layer 140 may be configured to implement logical-physical translations pertaining to the NVM media 124, as disclosed herein. The translation layer 140 may be configured to record metadata comprising logical-physical translations in persistent storage. In FIG. 1, the translation layer 140 is configured to maintain FTL metadata 150 on the NVM media 124. The FTL metadata 150 may comprise logical-physical translations pertaining to the data 125 stored on the NVM media 124. The FTL metadata 150 may comprise a plurality of entries, each entry configured to map a respective logical address to a physical address of corresponding data 125 stored on the NVM media 124.”] [para. 0053].
However, Zeng and Palani do not explicitly disclose a descriptor generator configured to sequentially generate the descriptors, each including a logical address and a corresponding physical address; and
a temporary buffer configured to sequentially queue and output the descriptors generated by the descriptor generator. 
Hashimoto teaches a descriptor generator [controller configured to generate metadata] configured to sequentially generate the descriptors, each including a logical address and a corresponding physical address [“The host metadata 61 are used to reconstruct the LUT 8 in the memory 5 when the LUT 8 is lost for some reason, such as unexpected power shut down of the host 3.”] [para. 0057] [“The LUT 8 is used to manage mapping between File IDs (Object IDs or logical addresses) of data and physical addresses of a flash memory 16 and the write buffer memory 54 in which the data are stored for writes or to be stored for reads.”] [para. 0029] [“controller configured to generate metadata of host data, which include user data and metadata of the user data, and write, in a physical block of the nonvolatile memory, the metadata of the host data, the metadata of the user data, and the user data continuously in this order, when the host data are received through the communication interface in association with a write command.”] [claim 1]; and
output the descriptors generated by the descriptor generator [“FIG. 14 illustrates a flow chart of a scan operation, during which all active blocks and all input blocks are scanned and all device metadata and host metadata are read from the scanned blocks, and the LUT 8 is reconstructed from mapping data included in the read host metadata.”] [para. 0072] [“The host metadata 61 are used to reconstruct the LUT 8 in the memory 5 when the LUT 8 is lost for some reason, such as unexpected power shut down of the host 3.”] [para. 0057] [“The LUT 8 is used to manage mapping between File IDs (Object IDs or logical addresses) of data and physical addresses of a flash memory 16 and the write buffer memory 54 in which the data are stored for writes or to be stored for reads.”] [para. 0029] [“controller configured to generate metadata of host data, which include user data and metadata of the user data, and write, in a physical block of the nonvolatile memory, the metadata of the host data, the metadata of the user data, and the user data continuously in this order, when the host data are received through the communication interface in association with a write command.”] [claim 1]. 
Zeng, Palani, and Hashimoto are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zeng and Palani with Hashimoto in order to modify Zeng and Palani for “a descriptor generator configured to sequentially generate the descriptors, each including a logical address and a corresponding physical address; and
output the descriptors generated by the descriptor generator” as taught by Hashimoto.  One of ordinary skill in the art would be motivated to combine Zeng and Palani with Hashimoto before the effective filing date of the claimed invention to improve a system by providing for the ability of “a scan operation, during which all active blocks and all input blocks are scanned and all device metadata and host metadata are read from the scanned blocks, and the LUT … is reconstructed from mapping data.” [Hashimoto, para. 0029].
However, Zeng, Palani, and Hashimoto a temporary buffer configured to sequentially queue and output the descriptors generated by the descriptor generator. 
Lee teaches a temporary buffer configured to sequentially queue and output the descriptors [“The method of claim 13, wherein the loading of the at least part of the mapping data into the page buffer comprises queuing a first command and a second command that are sequentially received from the outside of the memory controller, and during a read or write operation according to the first command, loading into the page buffer the mapping data comprising mapping information corresponding to the logical address corresponding to the second command.”] [claim 15].
Zeng, Palani, Hashimoto, and Lee are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zeng, Palani, and Hashimoto with Lee in order to modify Zeng, Palani, and Hashimoto for “a temporary buffer configured to sequentially queue and output the descriptors” as taught by Lee.  One of ordinary skill in the art would be motivated to combine Zeng, Palani, and Hashimoto with Lee before the effective filing date of the claimed invention to improve a system by providing for the ability of “loading of the at least part of the mapping data into the page buffer comprises queuing a first command and a second command that are sequentially received from the outside of the memory controller, and during a read or write operation according to the first command, loading into the page buffer the mapping data comprising mapping information corresponding to the logical address corresponding to the second command.” [Lee, claim 15].
Claim 19 is rejected with like reasoning.

Claim 18 is rejected with like reasoning as claims 1, 2, and 3 above.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 21 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 3, 16, 18, and 19 are rejected under a 103 rejection.  Claims 4 – 15, 17, and 20 depend from independent claims 1 and 16 and are subsequently rejected.  Claims 10 – 15 and 21 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 4 – 15, 17, 20, and 21.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rafert et al., US Pub. No. 2007/0061540 A1 – teaches “Data store 72 and metadata store 70 may be stored in any type of data structure such as singly or doubly linked linear queues, circular queues, binary tree objects, flat files or any other data structure that has the ability to maintain the chronological order of data written to it. Data store 72 and metadata store 70 may be combined into a single storage object.” [para. 0047]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135